             Case 2:20-cv-00704-KJN Document 25 Filed 03/01/21 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   RALPH MORALES,                                      Case No.: 2:20-cv-0704 KJN P
12                                      Plaintiff,
                                                         ORDER
13   v.
14   DR. PETER ANASTASSIOU, et al.,
15                                   Defendants.
16
17         Plaintiff is a state prisoner, proceeding through counsel. On February 25, 2021,
18   counsel for plaintiff filed a stipulation signed by counsel for defendants Dr. Anastassiou
19
     and Dr. Wong. The parties have agreed to allow plaintiff to amend his complaint.
20
21   Having considered the parties’ stipulation, plaintiff’s amended complaint is permitted,
22   and the Clerk is directed to file the amended complaint. The dismissal of the original
23
     complaint requires that defendant Anastassiou’s motion to dismiss plaintiff’s original
24
25   complaint be dismissed as moot.
26         Accordingly, IT IS HEREBY ORDERED that:
27
           1. The parties’ stipulation (ECF No. 23) is approved;
28

                                                     1
                                                                                   2:20-cv-0704 KJN
                 Case 2:20-cv-00704-KJN Document 25 Filed 03/01/21 Page 2 of 2

 1            2. Plaintiff is granted leave to amend (ECF No. 23);
 2
              3. The Clerk of the Court is directed to file plaintiff’s amended complaint (ECF
 3
     No. 23-2);
 4
 5            4. Defendant Dr. Anastassiou’s motion to dismiss (ECF No. 21) is dismissed
 6
     without prejudice; and
 7
              5. Defendants Dr. Anastassiou and Dr. Wong are granted thirty days from the date
 8
 9   of this order in which to file a responsive pleading.
10   Dated: March 1, 2021
11
12
13
14   /mora0704.mta

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    2:20-cv-0704 KJN
